Gilfillan, C. J.
Action by a guest against an innkeeper, to recover for money stolen from plaintiff in the inn while such guest. The common-law liability of an innkeeper is well stated in Lusk v. Belote, 22 Minn. 468, thus: “An innkeeper is by the common law responsible for the loss, in hi’s inn, of the goods of a traveller who is his guest, except when the loss arises from the negligence of the guest, or the act of God, or of the public enemy.” Unless it appear to have arisen from an excepted cause, when the loss is proved, the innkeeper is liable. There was no pretence in this case that the loss was from the act of "God or of the public enemy. The only claim that it was from plaintiff’s negligence was based on the fact that the money might have been taken by one or other of two companions with whom plaintiff came to the inn, and with whom he occupied a room. The court correctly charged the jury that, if taken by one of these, the defendant would not be liable, but that, to absolve him on that ground, the fact that it was so taken must affirmatively appear.
While a theft from the guest by a companion whom he brings to the inn is imputable to the guest as his own negligence, he is not to *224be charged with negligence merely because the theft was committed by another guest of the inn whom he does not bring there, even though, with his consent, he is placed to sleep in the same room with such other guest.
The statute (Gen. St. 1878, c. 124, §§ 21, 22,) enables an innkeeper to limit his liability as to certain property of a guest, by keeping an iron safe and posting certain notices. The evidence does not indicate that defendant had complied with this. A notice at the head of the register of guests, or a verbal notice to the guest, not being such notice as the statute prescribes, is of no avail unless the guest consent to it, so as to constitute a contract limiting the innkeejier’s liability. Of course, it would not amount to such a contract unless the guest’s attention was called to it, so that he might be presumed to, have understood and assented to it.
The evidence was sufficient to sustain the verdict.
Order affirmed.